Exhibit 10(iii)(A)(1)

The Interpublic Senior Executive Retirement Income Plan

Participation Agreement

WHEREAS, Michael Roth (the “Participant”) is a senior executive of The
Interpublic Group of Companies, Inc. (“Interpublic”) and its subsidiaries, and
has been approved by the Compensation Committee of Interpublic’s Board of
Directors to participate in The Interpublic Senior Executive Retirement Income
Plan (“SERIP”);

WHEREAS, the Participant has received and reviewed the pamphlet entitled “The
Interpublic Senior Executive Retirement Income Plan,” as amended and restated
effective January 1, 2007, which sets forth the basic terms and conditions of
SERIP (such pamphlet, as may be amended from time to time, being referred to
herein as the “Plan Document”); and

WHEREAS, the Plan Document provides that certain details with regard to the
Participant’s benefit and other rights and responsibilities under SERIP are to
be set forth in the Participant’s Participation Agreement;

NOW, THEREFORE, the undersigned Participant agrees to be bound by the terms of
the Plan Document, which terms are incorporated herein by reference, and
modified and expanded as follows:

 

1. Effective Date. This Participation Agreement shall be effective as of the
following date:

 

  •  

Because the Participant has not participated in any Executive Defined Benefit
Arrangement (as defined in the Plan Document), if he executes and returns this
Participation Agreement to Interpublic’s Human Resources Department no later
than April 26, 2008, this Participation Agreement shall be effective on the
first day of the first calendar month that starts after he returns the executed
Participation Agreement to Interpublic’s Human Resources Department.

 

2. Benefit and Vesting. The Participant’s benefit under SERIP is $110,000 per
year, if paid in monthly installments for 15 years starting on or after the
Participant’s termination of employment and after the benefit has become fully
vested. Subject to paragraph 3, below, and the provisions of the Plan Document
that are triggered by a Change of Control (as defined in the Plan Document),
this benefit is scheduled to become fully vested on the following date (assuming
the Participant continues in the employment of Interpublic and its subsidiaries
until such date):

 

 

•

 

If the Participant returns an executed copy of this Participation Agreement to
Interpublic’s Human Resources Department by April 26, 2008, the Participant is
scheduled to be Ninety Percent (90%) vested in the SERIP benefit on his 64th
birthday, and is scheduled to be fully vested in his SERIP benefit on his 65th
birthday. The vesting schedule set forth herein is in lieu of the vesting
schedule set forth in the Plan Document.

 

3.

Non-Competition and Non-Solicitation. For a period of two (2) years following
the termination of the Participant’s employment for any reason, the Participant
shall not: (a) accept employment with or serve as a consultant, advisor or in
any other capacity to an employer that is in competition with the business unit
or units of Interpublic by which the Participant is employed (the “Business
Unit”); (b) directly or indirectly, either on the Participant’s own behalf or on
behalf of any other person, firm or corporation, solicit or perform services for
any account that is a client of the Business Unit at the time of the
Participant’s termination of employment with the Business Unit or that was a
client of the Business Unit at any time within one year prior to the date of the
Participant’s termination of employment; or (c) directly or indirectly



--------------------------------------------------------------------------------

 

employ or attempt to employ or assist anyone else to employ any person who is at
such time or who was within the six-month period immediately prior to such time
in the employ of the Business Unit. If the Participant breaches any provision of
this paragraph 3, he shall forfeit his vested benefit and return any payments
received pursuant to SERIP.

The Participant acknowledges that these provisions are reasonable and necessary
to protect Interpublic’s legitimate business interests, and that these
provisions do not prevent the Participant from earning a living. If at the time
of enforcement of any provision of this Agreement, a court shall hold that the
duration, scope, or area restriction of any provision hereof is unreasonable
under circumstances now or then existing, the parties hereto agree that the
maximum duration, scope, or area reasonable under the circumstances shall be
substituted by the court for the stated duration, scope, or area.

 

4. Form of Payment. Subject to the special rules set forth in the Plan Document
that apply following a Change of Control (as defined in the Plan Document), the
Participant’s vested benefit under SERIP (if any) shall be distributed in
monthly payments [check one]:

 

      X     for 15 years.

 

               for 10 years, with the amount of the Participant’s vested benefit
being adjusted to reflect the value of the accelerated payout, as provided in
the Plan Document.

The Participant may not change the form in which his benefit under SERIP will be
paid, except to the extent (if at all) that the Plan Document permits the
Participant to make such a change.

 

5. Benefit Commencement Date. Interpublic shall begin paying the Participant’s
vested benefit at the time prescribed by the Plan Document. The Participant may
not change the time at which payment of his benefit under SERIP begins, except
to the extent (if at all) that the Plan Document permits the Participant to make
such a change.

 

6. Relationship to Plan Document. This Participation Agreement is intended to be
executed and administered in conjunction with the Plan Document, which is
incorporated herein by reference. To the extent that this Participation
Agreement does not address an issue, the applicable terms and provisions of the
Plan Document shall govern such issue. To the extent that any term or provision
of this Participation Agreement is inconsistent with a term or provision of the
Plan Document, the term or provision of this Participation Agreement shall
govern.

 

7. Complete Statement. This Participation Agreement is a complete statement of
the Participant’s benefit and other rights under SERIP. Any change to the terms
of this Participation Agreement or to the Participant’s rights under SERIP shall
be adopted by executing an amendment or supplement to the Plan Document or to
this Participation Agreement.

 

8. Knowing and Voluntary Agreement. By signing this Participation Agreement, the
Participant acknowledges that —

 

  •  

he has received and reviewed the Plan Document and this Participation Agreement,

 

  •  

he fully understands the terms of the Plan Document and this Participation
Agreement, and

 

  •  

he is entering into this Participation Agreement voluntarily.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and the
Participant have caused this Participation Agreement to be executed.

 

The Interpublic Group of Companies, Inc.     Participant BY:   /s/ Timothy A.
Sompolski       /s/ Michael I. Roth  

Timothy A. Sompolski

Executive Vice President,

Chief Human Resources Officer

      Michael Roth DATE:     3/31/08     DATE:     3/31/08

Return to Interpublic’s Human Resource Department.

 

 

 

For HR Use Only

Effective Date: May 1, 2008

Vesting Date: 11/22/2010 = 100% 11/22/2009 = 90%